   Case 1:20-cv-01083-JTN-PJG ECF No. 26, PageID.823 Filed 11/17/20 Page 1 of 2
                                                Tuesday, November 17, 2020 at 13:31:19 Central Standard Time

Subject: RE: Donald Trump for President, Inc., Ma;hew Seely, et al. v. Jocelyn Benson, et al. (Email 1 of 2)
Date: Tuesday, November 17, 2020 at 12:33:55 PM Central Standard Time
From: Meingast, Heather (AG)
To:      Mary Shambro, Grill, Erik (AG)
CC:      Brater, Jonathan (MDOS), Stephen Davis, Thor Hearne, Albro, Lisa (AG)

Mary,

I would note that nearly a week ago I provided informaUon regarding how to properly serve my clients either
by cerUﬁed mail or in person by a process server. The current health order does not restrict these modes of
service. Nevertheless, in light of Judge Neﬀ’s order, which is the obvious impetus for your email, my clients
will make an excepUon and I have been authorized to accept service via email. I conﬁrm receipt of your two
emails.

Thank you,
Heather

Heather S. Meingast, Division Chief
Civil Litigation, Employment & Elections Division
Michigan Department of Attorney General
meingasth@michigan.gov
(517) 335-7659 (office)

From:                            @truenorthlawgroup.com>
Sent: Tuesday, November 17, 2020 12:32 PM
To: Meingast, Heather (AG) <MeingastH@michigan.gov>; Grill, Erik (AG) <GrillE@michigan.gov>
Cc: Brater, Jonathan (MDOS) <BraterJ@michigan.gov>; Stephen Davis <sdavis@truenorthlawgroup.com>;
Thor Hearne <thor@truenorthlawgroup.com>
Subject: Donald Trump for President, Inc., Ma;hew Seely, et al. v. Jocelyn Benson, et al. (Email 1 of 2)


   CAUTION: This is an External email. Please send suspicious emails to abuse@michigan.gov


Heather,

Due to COVID restricUons on in-person visits, please conﬁrm you will accept service of the a;ached
complaint on behalf of Defendant Secretary Jocelyn Benson and Michigan Board of State Canvassers in
Donald Trump for President, Ma;hew Seely, et al. v. Jocelyn Benson et al.

Another email will follow due to size with the remaining documents.

Thank you,
Mary




                                                                                                               Page 1 of 3
     Case 1:20-cv-01083-JTN-PJG ECF No. 26, PageID.824 Filed 11/17/20 Page 2 of 2


Senior Paralegal and Office Administrator
…………………………...
TRUE NORTH LAW LLC
112 South Hanley Road, Suite 200
St. Louis, MO 63105
314.296.4012 Direct
314.296.4000 Office
314.296.4001 Fax

…………………………..................
CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you received this in error,
please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately by return e-mail and promptly delete this message
and its attachments from your computer system. We do not waive attorney-client or work product privilege by the transmission of this message.




                                                                                                                                                                  Page 2 of 3
